Citation Nr: 9915731	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for bilateral heel 
spur syndrome, currently evaluated as 10 percent disabling. 

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
cervical spine disability.
  

REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the St. 
Petersburg, Florida Department of Veterans (VA) Regional 
Office (RO), which granted service connection for bilateral 
heel spur syndrome assigning a 10 percent disability 
evaluation under Diagnostic Code 5299-5279, determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a cervical 
spine disability, and proposed reducing the veteran's 
evaluation for dysthymia with a history of posttraumatic 
stress disorder under Diagnostic Code 9405, currently 
evaluated as 10 percent disabling to a noncompensable 
evaluation.  The RO, in a May 1996 rating decision, reduced 
the veteran's 10 percent evaluation for dysthymia with a 
history of posttraumatic stress disorder (PTSD) to a 
noncompensable evaluation effective from August 1996.  In a 
September 1997 rating decision, the RO recharacterized the 
veteran's acquired psychiatric disability based on a current 
diagnosis of major depression under Diagnostic Code 9434, and 
restored the veteran's 10 percent evaluation, formerly 
diagnosed as dysthymia with a history of PTSD, non-combat 
related.  The RO, in an April 1999 rating decision, increased 
the veteran's evaluation for major depression to 50 percent 
disabling under Diagnostic Codes 9404-9433 effective from May 
1995.

The Board observes that the veteran, in June 1996 VA Form 9, 
requested a hearing before a Member of the Board in 
Washington, D.C.  However, in an April 1999 letter, the 
veteran's attorney stated that the veteran waived her prior 
request for a hearing at the Board.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluation for her psychiatric or bilateral heel 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board notes that the RO denied the veteran's claim for 
entitlement to a total rating based on individual 
unemployability in April 1999.  In an April 1999 statement, 
the veteran, through her attorney, disagreed with this 
denial.  Thus, a Notice of Disagreement to this issue is of 
record.  However, given the grant of a total schedular 
evaluation for PTSD in this case, the veteran's claim for a 
total rating based on individual unemployability is moot.  

The Board observes that the veteran's attorney, in January 
1998 statement, raised the issue of effective date of any 
claim.  The RO has not had the opportunity to address such 
issue.  Therefore, this issue is referred to the RO.


FINDINGS OF FACT

1.  The veteran's depression is manifested primarily by 
irritable affect, difficulty sleeping with decreased energy 
and concentration, low self-esteem, marked social impairment 
and marked unemployability.

2.  The veteran's depression has been shown to result in her 
virtual isolation in the community except for the most 
intimate contacts and her inability to obtain or retain 
employment.

3.  The veteran's bilateral heel spur syndrome is manifested 
by mild to moderate pronation, slight limitation of motion, 
and subjective complaints of pain and swelling on use. 

4.  Service connection for a cervical spine disability was 
denied by the RO in an unappealed rating decision in August 
1991.

5.  The additional documentation submitted since the August 
1991 rating decision is new, relevant, and directly relates 
to the issue at hand.

6.  Competent evidence of a nexus between the veteran's 
diagnosis of a cervical spine disability and her active 
service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.132 and Diagnostic 
Codes 9404-9433 (1998).

2.  The criteria for a 30 percent evaluation for bilateral 
heel spur syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.10, 4.40, 
4.45 and Diagnostic Codes 5299-5276 (1998).

3.  The additional documentation received since the August 
1991 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for a 
cervical spine disability.  38 U.S.C.A. §§  5107, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability evaluations 

A.  Depression

The Board finds that the veteran's claim for increased 
evaluation for depression is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a)(West 1991).  A claim that a 
disability has become more severe where the disability was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher evaluation is justified 
due to an increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
requested by the VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist, as mandated by of 38 U.S.C.A. § 5107(a)(West 1991), 
has been satisfied.

Service connection for dysthymia with a history of PTSD, non-
combat related to intrauterine fetal demise was granted by 
the RO by means of an August 1991 rating decision following 
review of the relevant evidence, which included the veteran's 
service medical records showing a hospitalization in 1986 for 
mild PTSD following the loss of her baby with markedly 
diminished interest in outside activities, a constricted 
affect, memory impairment and trouble concentrating.  The 
service medical record shows continued treatment for 
adjustment disorders with physical complaints, personality 
problems, and depression.  In October 1989, a medical board 
recommended that the veteran be expeditiously separated on 
the basis of her diagnoses of adjustment disorder with 
physical complaints, passive-aggressive personality disorder, 
and congenital T6 hemivertebra.  The veteran was discharged 
in December 1989.

In an April 1990 private psychological evaluation, the 
veteran was tense, at displayed surly, negativistic moods and 
emotions.  It was noted on testing that she was tense and 
easily frustrated.  In interpersonal function, she was 
guarded and preferred to keep herself at a distance from 
others.  The diagnosis was dysthymia.  At an April 1991 VA 
examination, the veteran reported that she had been depressed 
since she was in the military and that she had been receiving 
treatment for depression.  The veteran reported that she had 
gained 30 pounds in the last 7 months, slept all the time, 
and had no energy.  On evaluation, her affect was flat and 
she displayed poor insight and judgment.  There was no 
evidence of delusionary material and she denied 
hallucinations and delusions.  The diagnosis was dysthymic 
disorder.   Based on this evidence, the RO granted service 
connection for dysthymia under Diagnostic Code 9405, and 
assigned a 10 percent disability evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for either an anxiety 
reaction when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in
considerable industrial impairment.  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and the psychoneurotic symptoms be of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 
9404-9433 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including anxiety reactions. 
Under the amended rating schedule, a 50 percent disability 
evaluation is warranted for either a anxiety reaction which 
is productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9404-9433 (1998).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

At a January 1996 VA examination, the veteran reported that 
she experienced difficulties after she lost a baby while in 
the military and was hospitalized and treated with 
antidepressants.  She reported that she was not being 
followed by a psychiatrist at the present time and was not on 
medication.  On evaluation, she was alert and oriented to 
time, place, and person with good eye contact.  She denied 
auditory or visual hallucinations or delusions as well as 
homicidal and suicidal ideations.  Her mood was appropriate 
and her affect was congruent with mood.  It was noted that 
she had a history of major depression and low frustration 
tolerance in the past, but has apparently developed better 
coping skills.  The assessment was no evidence of delusional 
thought process or cognitive impairment and no vegetative 
signs of depression.

Based on this evaluation, the RO, in a May 1996 decision, 
reduced the veteran's 10 percent disability evaluation to 
noncompensable.  

In a July 1996 letter, Sheldon M. Frank, M.D., reported that 
he had seen the veteran for depression and that she would be 
attending monthly sessions.

At a June 1997 VA psychiatric examination, the veteran's mood 
was depressed and her affect was described as sad.  She 
reported difficulty sleeping and decreased appetite.  There 
was no evidence of loose associations, paranoid thinking, or 
flight of ideas.  Her memory was intact.  The examiner stated 
that the veteran had multiple vegetative signs of depression 
including decreased energy, decreased concentration, and 
decreased appetite.  The diagnosis was major depression, rule 
out dysthymic disorder.  The veteran's Global Assessment of 
Functioning (GAF) score was 50.

The RO, in a September 1997 rating decision, restored the 
veteran's 10 percent disability evaluation for an acquired 
psychiatric disorder, and recharacterized the veteran's 
service-connected psychiatric disability as major depression 
under Diagnostic Code 9434.

At an April 1998 VA examination, the veteran reported that 
she was hospitalized in the military because she was 
constantly depressed.  She reported that she had not been 
hospitalized since she was discharged from the military.  On 
evaluation, her mood was described as okay.  She displayed an 
irritable affect.  She complained of difficulty sleeping, 
decreased energy, and decreased concentration.  She had low 
self-esteem with occasional feelings of hopelessness, 
helplessness, and worthlessness.  There was no evidence of 
delusions or hallucinations and she denied suicidal or 
homicidal ideation.  The examiner noted that her degree of 
social impairment was marked and her degree of 
unemployability was marked.  The diagnosis was dysthymic 
disorder.  It was also noted that she unable to work, was 
irritable, and had bitter feelings toward the military.  Her 
GAF was 50.

At an April 1998 VA Social and Industrial Survey, the veteran 
reported that she was an unemployed single parent of two 
school age children, one of whom had ongoing medical 
difficulties, and that until recently had been homeless, 
living primarily in shelters.  She stated that she and her 
children attend church regularly.  The veteran also reported 
that she stayed by herself most of the time except for 
activities relating to her children and their schooling.  
According to the veteran, she was not close to anyone other 
than her children and only because they need her and cannot 
care for themselves.  She reported experiencing sleep 
disturbances and frustration.  The assessment was that her 
judgment was poor and her coping skills were minimal.  It was 
noted that she needed ongoing treatment for her psychiatric 
disorder and had ongoing medical difficulties as well.  The 
social worker opined that the veteran was not able to obtain 
self-support through gainful employment and her prognosis for 
improving her psychosocial functioning was poor.  

In an April 1999 rating decision, the RO increased the 
veteran's evaluation for major depression to 50 percent 
disabling, under Diagnostic Codes 9404-9433.

The veteran's representative submitted additional 
information, including a Social Security Disability decision, 
in April 1999, and indicated that the veteran waived RO 
consideration of such in April 1999.  In the March 1999 
Social Security Administration decision granting Social 
Security disability benefits, received in April 1999, the 
veteran's impairments, including major depression and chronic 
anxiety, were described as severe under the Social Security 
Act.  It was noted that in a March 1998 state-agency 
examination, psychologists determined that there was moderate 
limitation in the veteran's ability to maintain attention and 
concentration for extended periods of time and moderate 
limitation in the veteran's ability to respond appropriately 
to criticisms and instructions from supervisors as well as 
deficiencies in concentration, persistence, and pace.  
Moderate difficulties in maintaining social functioning were 
also noted as the veteran had episodes of decompensation or 
deterioration in work-like settings, causing her to withdraw 
or experience exacerbation signs and symptoms.  The veteran's 
low mood, sleep disruption, feelings of hopelessness, lost 
interest in personal care and hygiene, and social isolation 
were noted as well.  It was reported that her major 
depression caused serious limitations in occupational 
performance as well as personal/social limitations.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  The Court, in Carpenter 
v. Brown, 8 Vet.App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.  The 
Board has reviewed the probative evidence of record.  The 
veteran's depression is clearly manifested by her inability 
to establish and maintain effective or favorable 
relationships resulting in virtual isolation in the community 
and that her psychoneurotic symptoms are so totally 
incapacitating as they result in her demonstrably inability 
to obtain or retain employment.  The most recent evidence 
indicates that the veteran experiences decreased energy, 
decreased concentration, difficulty sleeping, low self-
esteem, difficulty maintaining social functioning, especially 
in work-like settings, resulting in deterioration or 
decompensation.  In a recent social and industrial survey, 
she reported that she is only close to her children because 
they cannot care for themselves and that other than their 
school activities she stays by herself. 

Moreover, the evidence contains several opinions from 
professionals that the veteran is not employable due to her 
psychiatric disorder.  Supporting these opinions are GAF 
scores primarily of 50 and documentation revealing that the 
veteran has not worked since 1997.  The evidence creates 
doubt as to the degree of the veteran's impairment.  That 
doubt must be resolved in favor of the veteran.  Accordingly, 
the Board concludes that the evidence of record supports the 
grant of a 100 percent evaluation for the veteran's 
depression. 

B.  Bilateral heel spur syndrome

The Board finds that the veteran's claim for increased 
evaluation for bilateral heel spur syndrome is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  
Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been requested by the 
VA or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.

The Board notes that this issue arises from the initial claim 
for service connection for a bilateral foot disorder which 
has now been granted with a 10 percent evaluation assigned.  
The Board has continued the issue as entitlement to an 
increased evaluation.  The veteran is not prejudiced by this 
naming of the issue.  The Board has not dismissed any of the 
issues and the law and regulations governing the evaluation 
of disabilities is the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  In reaching this 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and the uniform 
rating is appropriate in this case.  Fenderson v. West,  12 
Vet. App. 119 (1999).

Service medical records reveal that the veteran was seen on 
several occasions during service complaining of pain in both 
feet.  Plantar fasciitis was diagnosed.  VA medical records 
from March 1995 to July 1995 show that the veteran was seen 
complaining of painful and swollen feet.  The diagnosis was 
bilateral heel spur syndrome.  The veteran was treated with 
injections, which reportedly helped to relieve the symptoms. 

At a January 1996 VA examination, the veteran reported that 
developed recurrent pain and swelling in both feet, 
especially with prolonged standing, since her initial 
training when she entered the military.  On evaluation, soft 
tissue swelling was noted on the inner aspect of the base of 
both heels and there were callus formations in the inner 
aspect of both heels.  A mild fungal infection of the 
toenails was noted.  She was able to stand on her toes and 
heels without difficulty and no tenderness on palpation was 
noted.  The dorsalis pedis and posterior tibial pulses were 
palpable and functioning well.  The impression was probable 
heel spur syndrome-rule out pes planus.  Contemporaneous x-
rays revealed a large exostosis on the inferior aspect of the 
calcaneus of the right foot.  It was noted that due to 
incomplete or lost films, only the one lateral view of the 
right foot was submitted for interpretation.  

In a March 1996 report of contact with the RO, it was 
reported that a Dr. Johnson stated that the treatment the 
veteran received in service for plantar fasciitis cannot be 
dissociated from the current treatment for heel spur 
syndrome.  

Based on the above evidence, the RO, in the March 1996 rating 
decision, granted service connection for bilateral heel spur 
syndrome and assigned a 10 percent disability evaluation 
under Diagnostic Code 5299-5279.  Subsequently, in a 
September 1997, the RO continued the 10 percent evaluation, 
but changed the Diagnostic Code to 5299-5276.  
  
Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 10 percent 
disability evaluation requires moderate bilateral flatfoot 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent disability is 
warranted for severe bilateral flatfoot manifested by 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1998).

A 10 percent disability evaluation is the maximum evaluation 
for unilateral or bilateral anterior metatarsalgia.  38 
C.F.R. § 4.71a, Diagnostic Code 5279 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).  In addition, periarticular pathology productive 
of painful motion is entitled to a compensable evaluation 
38 C.F.R. § 4.59 (1998). 

An October 1997 VA ortho clinic notation indicates that the 
veteran reported that she had received injections in her feet 
in 1995 without significant relief of pain.  She reported 
that she currently took medication with moderate relief of 
symptoms.  On evaluation, all findings of the musculoskeletal 
system were normal.  The impression included bilateral 
plantar fasciitis.

At an April 1998 VA examination, the veteran reported pain 
and swelling in the feet related to walking and excessive 
standing.  She reported that she was provided orthopedic 
inserts in boot camp, but she was not sure they helped her 
problem.  She stated that she used crutches when necessary 
for balance and occasionally used heel cups, but that nothing 
helped.  On examination, no swelling, subluxation, or 
erythema was noted.  The digits were aligned to flexion.  
There was full range of motion and there was no pain on 
motion.  The examiner stated that he did not observe any 
malpathology and that everything seemed to be within normal 
limits, and there were no signs of weakness.  It was noted 
that the veteran complained of generalized pain in the 
forefoot, Achilles, and subtalar joint; however there was 
nothing abnormal.  The examiner noted mild to moderate 
pronation.  The examiner stated that flexible flatfoot was 
present, and that it became worse when standing.  There were 
no signs of neurological deficiencies.  The examiner stated 
that there was posterior calcaneal, and there slight pain 
along the watershed area of the Achilles tendon.  A 5 to 8 
degree calcaneal valgus was noted while standing, which was 
correctable.  The examiner noted that there was slight 
limitation of motion of angulation and dorsiflexion at the 
first metatarsal phalangeal joints with loaded foot.  The 
diagnosis was flatfeet with possible asymptomatic Cranial-
Nerve coalition. A neurological examination was suggested.  
Contemporaneous x-rays revealed normal pathology.  There was 
no degenerative joint disease or other sign of articular 
pathology.

At a May 1998 VA neurology examination, the veteran reported 
intermittent numbness in her feet.  The cranial nerves were 
intact.  The was good tone and strength in all limbs.  
Plantar reflexes were flexor, and coordination in the lower 
extremities was intact.  There was a mild decrement to pin in 
the lateral aspect of the left foot, but the remaining 
sensory examination was intact.  The gait, including heel and 
toe and tandem, was normal.  The assessment was subjective 
numbness in her feet, with no indication of peripheral 
neuropathy or any major problem explicative of her 
symptomatology.

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran has presented no reasonable evidence or 
argument for granting an increased evaluation.  Recent VA 
examinations disclosed that the veteran complained of 
generalized pain in the forefoot, Achilles, and subtalar 
joint; however, there was nothing abnormal noted.  There was 
mild to moderate pronation, slight pain along the watershed 
area of the Achilles tendon, a correctable 5 to 8 degree 
calcaneal valgus while standing, and slight limitation of 
motion of angulation and dorsiflexion at the first metatarsal 
phalangeal joints with loaded foot.  There was no objective 
evidence of marked deformity, accentuated pain on 
manipulation or use, or characteristic callosities.  The 
examiner did not find more motion than normal, excess 
fatigability, weakness or other functional impairments.  A 
neurological examination pertaining to the feet revealed 
normal findings.  The physician's expertise puts him or her 
in a better position to determine the extent of impairment.

In this case, the evidence of record does not show severe 
functional impairment due to bilateral heel spur syndrome.  
In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for increased evaluation for bilateral heel spur syndrome.  
Accordingly, the claim is denied.

B. New and material evidence

B. Finality

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Service connection for a cervical spine disability was 
previously denied in August 1991.  The veteran did not appeal 
and that decision became final.  The evidence considered at 
the time of this decision included the veteran's claim for 
service connection, service medical records, and a May 1991 
VA examination.  Service medical records from 1985 show 
complaints of neck pain with headaches, diagnoses included 
cervical strain, muscle spasm of the neck, tension, 
musculoskeletal headaches aggravated by cervical strain, 
chronic unresolving neck pain.  A November 1985 notation 
indicates that x-rays revealed congenital fusion of T4-T8 
with mild scoliosis at level of fusion.  It was noted that 
there was no organic consistency with the symptoms, and that 
the symptoms were out of proportion to the physical findings.  
In October 1989, a medical board indicated that the veteran 
had been diagnosed with adjustment disorder with physical 
complaints, passive-aggressive personality disorder, and 
congenital T6 hemivertebra.  It was recommended that the 
veteran be expeditiously separated.

At a May 1991 VA examination, the veteran complained of 
occasional posterior midline cervical pain.  On evaluation of 
the cervical spine, there was normal range of motion and 
there was no paravertebral muscle spasm or tenderness.  The 
diagnosis was cervical spine pain with no physical or x-ray 
changes found.

In the August 1991 rating decision, the RO noted that a 
cervical spine disability was not shown at the May 1991 VA 
examination.  The veteran filed a notice of disagreement with 
this rating decision, and the RO issued a statement of the 
case.  However, the veteran did not file a timely substantive 
appeal and the decision became final.  In essence, service 
connection was denied because there was an absence of 
competent evidence of a current disability.

Pertinent evidence submitted since the August 1991 decision 
include the veteran's statements and VA medical records from 
1991 to 1998.  In her May 1995 claim, the veteran contended 
that she injured her neck on two occasions while in service.  
A July 1991 VA treatment record indicates that the veteran 
was seen complaining of neck pain for 3 days.  The diagnosis 
was muscle spasm.  VA medical records from November 1995 to 
October 1996 show that the veteran reported chronic neck pain 
for 5 years since she fell on head during service.  The 
veteran described a constant dull pain with muscle spasm and 
radiation to shoulder and neck which occasionally causes 
headaches.  There was full range of cervical motion.  The 
impression was cervical spine enteropathy (myofascial 
syndrome).  A September 1997 VA medical notation indicates 
that the veteran was seen complaining of lightheadedness and 
dizziness.  It was noted that the veteran reported a neck 
injury, and there was a strong suspicion that the headache 
and dizziness were secondary to nerve compression.  An 
October 1997 VA medical record shows that the veteran 
reported longstanding neck pain.  On examination, there was 
full range of motion of the neck and no joint tenderness.  
The impression was neck pain with no neurological findings.

At a May 1998 VA examination, the veteran reported that she 
injured her neck in service and that she experiences 
stiffness, pain, and tenderness.  On evaluation, there was 
good range of motion of the head and neck, there was no 
tenderness or spasm, and the cranial nerves were all intact.  
The impression was subjective symptoms of neck pain but no 
signs of myelopathy or radiculopathy.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no evidence of a current disability.  Now, there is 
evidence of a current disability.  This evidence must be 
considered to fairly decide the claim.  In this case, the 
evidence of current back disability meets the definition of 
new and material evidence and requires that the claim be 
reopened.  38 U.S.C.A. § 5108 (West 1991).

B. Merits

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 1991).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

As noted above, the veteran's service medical records reveal 
that she complained of and was treated during service for 
cervical strain and pain and muscle spasm of the neck.  
Service medical records further indicate that x-ray evidence 
revealed a congenital disorder of the thoracic vertebrae 4-8.  
VA medical records from 1991 to 1998 contain varying 
diagnoses including neck pain, subjective neck pain with no 
myelopathy or radiculopathy, and cervical spine enteropathy 
(myofascial syndrome).

Upon review of the evidence, the Board finds that this claim 
is not well grounded. The veteran is competent to report that 
on which she has personal knowledge, that is what comes to 
her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well grounded claim. Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, there is no competent medical 
evidence linking a cervical spine disability to the veteran's 
active military service.  As noted previously, the record 
indicates that the veteran was diagnosed in service with a 
congenital disorder of the thoracic spine.  However, the 
evidence submitted is not enough to establish that it 
preexisted service, was aggravated during service, or that it 
was present in service.   Moreover, none of the many 
examiners who treated the veteran related her current 
cervical spine disability to her active service.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a cervical spine disability is not 
well grounded and is denied.

The Board acknowledges that it decided the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a cervical spine disability 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran's claim was denied by the RO.  
The Board considered the same law and regulations.  The Board 
merely concludes that with respect to this issue, although 
new and material evidence was submitted, the evidence 
submitted by the veteran did not meet the initial threshold 
evidentiary requirement for well grounded claim.  The result 
is the same.  See Meyer v. Brown, 9 Vet. App. 425 (1996).
	(CONTINUED ON NEXT PAGE)




ORDER

A 100 percent evaluation for depression is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  An increased evaluation for bilateral 
heel spur syndrome, currently evaluated as 10 percent 
disabling is denied.  Service connection for a cervical spine 
disability is denied.




		
LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

